                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

GEORVAUGHN M. LUCAS

                                Plaintiff,

       v.                                            Case No. 19-cv-1779-pp

C.O. BARTLES, C.O. DAVIS,
C.O. COOPER, JANE DOE,
C.O. SANDERS, and LT. MILICACCA,
                                Defendants.


           ORDER SCREENING AMENDED COMPLAINT (DKT. NO. 11)


       Plaintiff Georvaughn M. Lucas, representing himself, filed a complaint

alleging that the Milwaukee County Jail violated his civil rights under 42

U.S.C. §1983. Dkt. No. 1. On October 27, 2020, the court screened the

complaint and determined that the plaintiff had sued the wrong defendant.

Dkt. No. 10 at 4. The court gave the plaintiff an opportunity to file an amended

complaint by the end of the day November 27, 2020, to name the individual jail

staff who refused to give him a change of clothes. Id. The court received the

amended complaint on November 30, 2020. Dkt. No. 11. This order screens the

amended complaint.

I.    Screening the Amended Complaint

      A.      Federal Screening Standard

      Under the Prison Litigation Reform Act (PLRA), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or
                                             1



           Case 2:19-cv-01779-PP Filed 01/06/21 Page 1 of 7 Document 12
officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).

      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,


                                          2



         Case 2:19-cv-01779-PP Filed 01/06/21 Page 2 of 7 Document 12
798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

        B.      Allegations in the Complaint

        The plaintiff alleges that on August 22, August 24, August 29, and

August 31, 2018, while he was a pretrial detainee at the Milwaukee County

Jail, defendants C.O. Bartels and C.O Davis “refused [him] a clean change of

clothing [or] threw out [his] unit laundry.” Dkt. No. 11 at 2-3. The plaintiff

states the defendants refused him a change of clothes on those days because

they either did not have his size or because he could wait “until next time” Id.

at 2.

        The plaintiff alleges that when he told defendants C.O. Cooper, C.O.

Sanders and a Jane Doe defendant he identifies as “Ms. B.” about the incident

and referenced that he was getting a rash, they claimed that the laundry was

closed or that they could not find any clothing. Id.

        The plaintiff alleges that defendant Lt. Milicacca did not “go by any

proper grounds of investigation,” “refused” the plaintiff’s complaints,

“considered them resolved” and “took no effort to respond” to them, even

though they should have been taken care of in fourteen days. Id. at 3. The

plaintiff says that he submitted his complaints on grievance forms on August


                                           3



             Case 2:19-cv-01779-PP Filed 01/06/21 Page 3 of 7 Document 12
30, 2018 at 7:50 p.m. “and have copies of complaints threw out.” Id.

      The plaintiff states he suffered humiliation and “pain and itching in my

lower region, including a rash.” Id. He asks for monetary damages and for “the

jail [to be] reviewed for all law violations that are done under the table.” Id. at

4.

      C.      Analysis

      The plaintiff claims that the defendants violated his constitutional

rights when he was denied clean clothing. Because the plaintiff was a pretrial

detainee at the time, the court assesses his claims under the Fourteenth

Amendment. Hardeman v. Curran, 933 F.3d 816, 823 (7th Cir. 2019).

Conditions of confinement, such as having to remain in soiled clothes for

several days, can violate the Fourteenth Amendment if they are “objectively

unreasonable and ‘excessive in relation to’ any legitimate non-punitive

purpose.” Id. at 824 (quoting Kingsley v. Hendrickson, 576 U.S. 389, 396-97

(2015)). Courts must consider “the severity and duration” of the conditions a

plaintiff experiences to determine a constitutional violation. Id.

      At this stage, the plaintiff may proceed on a conditions of confinement

claim against C.O. Bartels, C.O. Davis, C.O. Cooper, C.O. Sanders and Jane

Doe “Ms. B.” He alleges that they refused him clean clothes several times over

a ten-day period, resulting in a painful and itchy rash near his groin. Dkt. No.

11 at 2-3. Once the court issues a scheduling order, the plaintiff will have the

opportunity to ask the lawyers for the named defendants for information


                                          4



           Case 2:19-cv-01779-PP Filed 01/06/21 Page 4 of 7 Document 12
about the identity of “Ms. B.”

        The plaintiff also may proceed on a claim against defendant Lt.

Milicacca. Lt. Milicacca allegedly handled the plaintiff’s grievances about the

lack of clean clothing. Dkt. No. 11 at 3. While simply denying grievances is not

enough to state a constitutional violation, see Owens v. Hinsley, 635 F.3d

950, 953 (7th Cir. 2011) (citing George v. Smith, 507, F.3d 605, 609 (7th Cir.

2007)), a complaint examiner violates the Constitution when he handles

complaints or grievances with deliberate indifference, such as destroying a

grievance without reading it. See Burks v. Raemisch, 555 F.3d 592 (7th Cir.

2009). The plaintiff alleges that Lt. Milicacca did not investigate, refused the

complaints and did not respond. That amounts to an allegation that Milicacca

was not doing his job, leaving the plaintiff “to face risks that could be averted

by faithful implementation of the grievance machinery.” Id. at 595.

II.     Conclusion

        Under an informal service agreement between Milwaukee County and

this court, a copy of the amended complaint and this order have been

electronically transmitted to Milwaukee County for service on defendants

Bartels, Davis, Cooper, Sanders and Milicacca. The court ORDERS those

defendants to file a responsive pleading to the amended complaint within 60

days.

        The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery


                                         5



          Case 2:19-cv-01779-PP Filed 01/06/21 Page 5 of 7 Document 12
and filing dispositive motions. After the court enters a scheduling order, the

plaintiff may make discovery requests (written questions or requests for

documents) on the named defendants to identify the real name of Jane Doe

“Ms. B.” Once he knows the real name of “Ms. B,” he should file a motion

identifying “Ms. B” and asking the court to replace the Jane Doe placeholder

with “Ms. B’s” real name. Again, the plaintiff should not serve any discovery

requests upon the named defendants until after the court issues the

scheduling order.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take



1 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         6



        Case 2:19-cv-01779-PP Filed 01/06/21 Page 6 of 7 Document 12
other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court advises the plaintiff that it is

his responsibility to promptly notify the court if he moves or changes his

address. The plaintiff’s failure to keep the court advised of his address may

result in the court dismissing this case without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin this 6th day of January, 2021.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         7



         Case 2:19-cv-01779-PP Filed 01/06/21 Page 7 of 7 Document 12
